Garfinkel, Assistant Deputy Attorney General,
You have requested an opinion as to whether service of process or notice by certified mail will satisfy those statutory provisions which call for service of process or notice by registered mail.
An analytical comparison of the distinctive attributes of certified and registered mail is necessary to determine whether certified mail is so similar to registered mail as to satisfy such statutory provisions.
A new service known as certified mail was introduced by the United States Post Office Department on June 7, 1955. For the most part, letters sent by certified mail are handled and dispatched as ordinary, first class mail. However, certified mail differs from ordinary mail in that prior to dispatch a receipt, which upon delivery must be signed by the addressee or his agent, is attached to each piece of certified mail. Should the sender so request, the addressee or his agent will also be required to sign a receipt to be returned by the postal authorities to the sender. During transportation, certified mail is commingled with ordinary mail and no special precautions, other than those applicable to first class mail generally, are taken to protect certified mail from loss or theft. The Post Office Department maintains no record of the receipt of an individual piece of certified mail from the sender. Thus, if a piece of certified mail were lost or misplaced the postal authorities would have no way of learning of ,the loss and, consequently, the sender would receive no notification thereof. Records of certified mail delivery slips are destroyed by the Post Office Department after six months.
On the other hand, special precautions are provided to protect registered mail against loss or theft. For example, registered mail is not commingled with ordinary mail and when such mail is transferred within the Post Office Department the recipient must acknowl*117edge possession by his signature. As a result of these special precautions, the postal authorities would be alerted to any loss of a particular piece of registered mail, and their records would enable them to notify, the sender of such loss immediately. Registered mail records are retained for three years.
On the basis of the foregoing, it is clear that certified mail is not substantially the same as registered mail. It is, rather, a distinct service having some of the attributes of both registered mail and ordinary mail.
It is our opinion, therefore, and you are accordingly advised that in the absence of specific statutory authorization, certified mail may not be used in place of registered mail for the service of process or notice where a statute provides for the use of registered mail.